Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 1 of 39 Page ID #:440



   1   DANIEL V. KOHLS (CA State Bar No. 167987)
       CHRISTINE E. JACOB (CA State Bar No. 216679)
   2   HANSEN, KOHLS, SOMMER & JACOB, LLP
       1520 Eureka Road, Suite 100
   3   Roseville, CA 95661
       Telephone: 916.781.2550
   4   Facsimile: 916.781.5339
       dkohls@hansenkohls.com
   5
       Attorneys for Plaintiffs
   6   JULIE CRUZ and RAY CRUZ

   7

   8                            IN THE UNITED STATES DISTRICT COURT

   9                               CENTRAL DISTRICT OF CALIFORNIA

  10                                       SOUTHERN DIVISION

  11
       JULIE CRUZ and RAY CRUZ,           )                CASE NO: 8:18-cv-01539-JVS-JDE
  12                                      )
                              Plaintiffs, )                PLAINTIFFS JULIE AND RAY CRUZ’S
  13                                      )                SECOND AMENDED COMPLAINT
                                          )                AND JURY DEMAND
  14   vs.                                )
                                          )
  15   JOHNSON & JOHNSON;                 )
       ETHICON, INC.; and COLOPLAST        )
  16   CORP.,                             )
                                          )
  17                        Defendants. )

  18

  19
               Plaintiffs Julie Cruz and Ray Cruz, by and through their attorneys, Hansen, Kohls,
  20
       Sommer & Jacob, LLP, bring this Complaint and Jury Demand against Defendants and allege the
  21
       following based upon personal knowledge, information and belief and investigation of counsel.
  22
                                           NATURE OF ACTION
  23
               1.     This action seeks to recover damages for injuries sustained by Plaintiffs Julie Cruz
  24
       and Ray Cruz as the direct and proximate result of the wrongful conduct of defendants in
  25
       connection with the designing, developing, manufacturing, distributing, labeling, advertising,
  26
       marketing, promoting and selling of transvaginal mesh.
  27
       ///
  28


             PLAINTIFFS JULIE AND RAY CRUZ’S SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 2 of 39 Page ID #:441



   1                                                  PARTIES

   2          2.      Plaintiffs Julie Cruz and Ray Cruz are and were at all times alleged herein, citizens

   3   and residents of California. Plaintiffs have suffered damages as a result of Defendants’ illegal

   4   and wrongful conduct alleged herein.

   5          3.      Defendant, Johnson & Johnson is a corporation, incorporated in New Jersey and

   6   according to its website, the world’s largest and most diverse medical device and diagnostics

   7   company, with its worldwide headquarters located at One Johnson & Johnson Plaza, New

   8   Brunswick, New Jersey. Johnson & Johnson organizes its subsidiary businesses into individual

   9   Business Units to coordinate the development, manufacture, testing, marketing promotion,

  10   training, distribution and sale of its pelvic floor repair products. For diversity purposes, Johnson

  11   & Johnson is a citizen of New Jersey.

  12          4.      Defendant, Ethicon, Inc. (“Ethicon”) is a wholly owned subsidiary of Defendant

  13   Johnson & Johnson with its principal place of business located in Somerville, New Jersey.

  14   Defendant Ethicon is incorporated in New Jersey. For diversity purposes, Ethicon is a citizen of

  15   New Jersey.

  16          5.      Defendant Coloplast Corp. (“Coloplast”) is a corporation organized and existing

  17   under the laws of Delaware, with its principal place of business at 1601 West River Road North,

  18   Minneapolis, Minnesota 55411. Defendant Coloplast is incorporated in Delaware. For diversity

  19   purposes, Coloplast is a citizen of Minnesota and Delaware.

  20                                    JURISDICTION AND VENUE
  21          6.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a), in that there is

  22   complete diversity among Plaintiffs and Defendants and the amount in controversy exceeds

  23   $75,000.00, exclusive of interest and costs.

  24          7.      Venue in this action is proper pursuant to 28 U.S.C. § 1391(a) and (c), as a

  25   substantial number of the events, actions, and omissions giving rise to Plaintiffs’ claim occurred

  26   in this district. At all times material hereto, Defendants were for profit corporations authorized to
  27   and doing substantial business in the State of California.

  28          8.      At all times alleged herein, Ethicon included and includes any and all parents,
                                                         2
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 3 of 39 Page ID #:442



   1   subsidiaries, affiliates, divisions, franchises, partners, joint ventures, and organizational units of

   2   any kind, their predecessors, successors, and assigns and their officers, directors, employees,

   3   agents, representatives, and any and all other persons acting on their behalf.

   4           9.      Defendant Ethicon develops technology to diagnose and treat conditions related to

   5   the pelvic health of women.

   6           10.     At all times relevant herein, Ethicon was engaged in the business of placing

   7   medical devices into the stream of commerce by designing, manufacturing, packaging, labeling,

   8   and selling such devices, including the Gynecare TVT™ Obturator System. Ethicon

   9   manufactures, markets, advertises, promotes, and sells the Gynecare TVT™ Obturator

  10   System worldwide.

  11           11.     At all times relevant herein, Ethicon designed and manufactured the Gynecare

  12   TVT™ Obturator System products, including that which was implanted in Plaintiff Julie Cruz,

  13   which gives rise to the Plaintiffs’ claims asserted herein.

  14           12.     At all times relevant herein, Ethicon packaged the Gynecare TVT™ Obturator

  15   System products, including that which was implanted in Plaintiff Julie Cruz, which gives rise to

  16   the Plaintiffs’ claims asserted herein.

  17           13.     At all times relevant herein, Ethicon labeled the Gynecare TVT™ Obturator

  18   System products, including that which was implanted in Plaintiff Julie Cruz, which gives rise to

  19   the Plaintiffs’ claims asserted herein.

  20           14.     At all times relevant herein, Ethicon sold the Gynecare TVT™ Obturator System
  21   products throughout the Unites States, including the State of California.

  22           15.     Defendant Coloplast is a corporation organized and existing under the laws of the

  23   State of Delaware, maintaining its principal place of business at 1601 West River Road North,

  24   Minneapolis, Minnesota 55411.

  25           16.     At all times alleged herein, Coloplast included and includes any and all parents,

  26   subsidiaries, affiliates, divisions, franchises, partners, joint ventures, and organizational units of
  27   any kind, their predecessors, successors, and assigns and their officers, directors, employees,

  28   agents, representatives, and any and all other persons acting on their behalf.
                                                          3
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 4 of 39 Page ID #:443



   1          17.     Defendant Coloplast develops technology to diagnose and treat conditions related

   2   to the pelvic health of women.

   3          18.     At all times relevant herein, Coloplast was engaged in the business of placing

   4   medical devices into the stream of commerce by designing, manufacturing, packaging, labeling,

   5   and selling such devices, including the Restorelle® Y Polypropylene Mesh. Coloplast

   6   manufactures, markets, advertises, promotes, and sells the Restorelle® Y Polypropylene

   7   Mesh worldwide.

   8          19.     At all times relevant herein, Coloplast designed and manufactured the Restorelle®

   9   Y Polypropylene Mesh products, including that which was implanted in Plaintiff Julie Cruz,

  10   which gives rise to the Plaintiffs’ claims asserted herein.

  11          20.     At all times relevant herein, Coloplast packaged the Restorelle® Y Polypropylene

  12   Mesh products, including that which was implanted in Plaintiff Julie Cruz, which gives rise to the

  13   Plaintiffs’ claims asserted herein.

  14          21.     At all times relevant herein, Coloplast labeled the Restorelle® Y Polypropylene

  15   Mesh products, including that which was implanted in Plaintiff Julie Cruz, which gives rise to the

  16   Plaintiffs’ claims asserted herein.

  17          22.     At all times relevant herein, Coloplast sold the Restorelle® Y Polypropylene Mesh

  18   products throughout the Unites States, including the State of California.

  19          23.     This is an action for damages in excess of $75,000, exclusive of interest, costs and

  20   attorneys’ fees. Subject matter jurisdiction is proper pursuant to 28 U.S.C. § 1332.
  21          24.     Defendants are registered to transact business in the State of California.

  22          25.     Defendants have transacted business within the State of California and this Court

  23   has personal jurisdiction over Defendants under the California Long Arm Statute, Cal. Code Civ.

  24   Proc. § 410.10.

  25          26.     Defendants have committed a tortious injury in the State of California caused by

  26   their acts and/or omissions outside of this state and they are subject to jurisdiction in this Court
  27   under the California Long Arm Statute, Cal. Code Civ. Proc. § 410.10, by virtue of their regular

  28   conduct and solicitation of business in this state, their continued derivation of substantial revenue
                                                          4
                    JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 5 of 39 Page ID #:444



   1   from goods used or consumed in California, and based on their otherwise persistent course of

   2   conduct in California.

   3          27.     Defendants have purposefully and systematically committed acts and

   4   consummated transactions in the State of California from which they have derived and continue

   5   to derive substantial revenues, and they have otherwise committed purposeful actions in the State

   6   of California which should have led them to reasonably anticipate being hauled into court in

   7   California. Jurisdiction is proper in this Court with respect to Defendants.

   8          28.     A substantial part of the events and omissions giving rise to Plaintiffs’ causes of

   9   action occurred in the Central District of California and venue is proper in the Central District of

  10   California under 28 U.S.C. § 1391 (a) and (c).

  11                                     FACTUAL BACKGROUND

  12   A.     As Against Johnson & Johnson and Ethicon

  13          29.     Plaintiff Julie Cruz was implanted with a Gynecare TVT™ Obturator System

  14   product, Device No. 810081, Lot No. 3734785, during surgery performed by Melanie Santos,

  15   M.D. at the St. Jude Medical Center in Fullerton, California on or about February 17, 2014.

  16          30.     Defendant Ethicon at all times material hereto, manufactured the Gynecare TVT™

  17   Obturator System products.

  18          31.     Defendant Ethicon at all times material hereto, manufactured the Gynecare TVT™

  19   Obturator System products, Device No. 810081, Lot No. 3734785.

  20          32.     The Gynecare TVT™ Obturator System product was implanted in Plaintiff Julie
  21   Cruz to treat her for stress urinary incontinence and other symptoms, the use for which the

  22   product was designed, marketed and sold.

  23          33.     Defendant Ethicon at all times material hereto, was engaged in the business of

  24   placing medical devices in the stream of commerce by designing, manufacturing, marketing,

  25   packaging, labeling, and selling such devices, including the Gynecare TVT™ Obturator System

  26   product which was implanted in Plaintiff Julie Cruz, which gives rise to the Plaintiffs’ claims
  27   asserted herein.

  28          34.     Defendant Ethicon at all times material hereto designed the Gynecare TVT™
                                                         5
                    JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 6 of 39 Page ID #:445



   1   Obturator System products, including that which was implanted in Plaintiff Julie Cruz, which

   2   gives rise to the Plaintiffs’ claims asserted herein.

   3          35.      Defendant Ethicon at all times material hereto marketed the Gynecare TVT™

   4   Obturator System products, including that which was implanted in Plaintiff Julie Cruz, which

   5   gives rise to the Plaintiffs’ claims asserted herein.

   6          36.      Defendant Ethicon at all times material hereto marketed the Gynecare TVT™

   7   Obturator System products through television, print and internet advertising and by sending sales

   8   representatives throughout the United States and to the State of California to promote the sale of

   9   the Gynecare TVT™ Obturator System products, including that which was implanted in Plaintiff

  10   Julie Cruz.

  11          37.      Defendant Ethicon at all times material hereto packaged the Gynecare TVT™

  12   Obturator System products, including that which was implanted in Plaintiff Julie Cruz.

  13          38.      Defendant Ethicon at all times material hereto labeled the Gynecare TVT™

  14   Obturator System products by placing its name on the outside of the Gynecare TVT™ Obturator

  15   System’s packaging.

  16          39.      Defendant Ethicon at all times material hereto, labeled the Gynecare TVT™

  17   Obturator System products by placing its name on the paper inside the Gynecare TVT™

  18   Obturator System product’s packaging.

  19          40.      Defendant Ethicon at all times material hereto, sold the Gynecare TVT™

  20   Obturator System products throughout the United States, including the State of California.
  21          41.      Section 510(k) of the Medical Device Amendment to the Food, Drug and

  22   Cosmetics Act (“Section 510(k)”) allows the marketing of medical devices if the device is

  23   deemed substantially equivalent to other legally marketed predicate devices marketed prior to

  24   May 29, 1976.

  25          42.      A predicate device is one that the Food and Drug Administration (“FDA”) has

  26   placed into one of three classification categories and “cleared” for marketing. These regulatory
  27   classification categories include Class I, Class II, and Class III medical devices.

  28          43.      Under Section 510(k), a manufacturer must provide a premarket notification that
                                                          6
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 7 of 39 Page ID #:446



   1   allows the FDA to determine whether the device is substantially equivalent to a predicate device.

   2          44.     Under Section 510(k), no formal review for safety or efficacy is required.

   3          45.     The Gynecare TVT™ Obturator System product manufactured by Ethicon

   4   is considered a Class II medical device under FDA’s medical device regulatory

   5   classification system.

   6          46.     Prior to 2005 Defendant sought and obtained the FDA’s approval to market the

   7   Gynecare TVT™ Obturator System product under Section 510(k).

   8          47.     Ethicon was, or should have been, aware of the dangers inherent in Gynecare

   9   TVT™ Obturator System products generally, notwithstanding the fact that these products were

  10   “cleared” for sale by the FDA.

  11          48.     As a result of having the Gynecare TVT™ Obturator System product implanted in

  12   her, Plaintiff Julie Cruz has experienced significant mental and physical pain, disability,

  13   suffering, has sustained permanent injury, and permanent and substantial physical deformity, has

  14   suffered financial or economic loss, including, but not limited to obligations for medical

  15   services and expenses, lost income, has endured impaired physical relations during intimacy, and

  16   other damages.

  17   B.     As Against Coloplast

  18          49.     Plaintiff Julie Cruz was implanted with Restorelle® Y Polypropylene Mesh

  19   product, Device No. 501520, Lot No. 3698624, during surgery performed by Melanie Santos,

  20   M.D. at the St. Jude Medical Center in Fullerton, California on or about February 17, 2014.
  21          50.     Defendant Coloplast at all times material hereto, manufactured the Restorelle®

  22   Y Polypropylene Mesh product.

  23          51.     Defendant Coloplast at all times material hereto, manufactured the Restorelle® Y

  24   Polypropylene Mesh, Device No. 501520, Lot No. 3698624.

  25          52.     Prior to Plaintiff’s surgery, her treating physician, as well as Plaintiff, were

  26   exposed to the advertising and marketing campaign directed by Coloplast.
  27          53.     Plaintiff and her physician, either through direct promotional contact with

  28   Coloplast Sales Representatives, Lab Faculty, through word-of-mouth with other healthcare
                                                         7
                    JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 8 of 39 Page ID #:447



   1   providers, and/or through promotional materials, received the information Coloplast intended

   2   Plaintiff and her physician to receive and/or view, claiming that the Restorelle® Y Polypropylene

   3   Mesh was safe and effective for use in the treatment of pelvic organ prolapse and stress

   4   urinary incontinence.

   5           54.    Plaintiff returned to her physician due to complications and problems attributed to

   6   Coloplast’s Restorelle® Y Polypropylene Mesh. An exam showed a piece of exposed mesh

   7   visible through her vaginal wall accompanied with a foul smelling discharge.

   8           55.    Due to these complications and problems attributed to Coloplast’s Restorelle®

   9   Y Polypropylene Mesh on or about August 29, 2016, at OC Anaheim Medical Center located in

  10   Anaheim, California, Plaintiff’s physician excised a portion of the Restorelle® Y Polypropylene

  11   Mesh.

  12           56.    As a direct and proximate result of the use of the Coloplast Restorelle®

  13   Y Polypropylene Mesh, Plaintiff Julie Cruz suffered, and continues to suffer, serious bodily

  14   injury and harm, including, but not limited to, the excision of the exposed Coloplast Restorelle®

  15   Y Polypropylene Mesh.

  16           57.    As a direct and proximate result of the use of the Coloplast Restorelle®

  17   Y Polypropylene Mesh, Plaintiff incurred, and continues to incur, medical expenses to treat her

  18   injuries and condition.

  19           58.    As a direct and proximate result of the use of the Coloplast Restorelle®

  20   Y Polypropylene Mesh, Plaintiff Julie Cruz continues to receive medical treatment and could
  21   potentially undergo further surgeries to remove more mesh.

  22           59.    Coloplast develops, designs, manufactures, labels, packages, distributes, markets,

  23   supplies, advertises, sells and otherwise engages in all activities that are part and parcel of the sale

  24   and distribution of the Restorelle® Y Polypropylene Mesh for the treatment of medical conditions

  25   in the female pelvis, primarily pelvic organ prolapse and stress urinary incontinence.

  26           60.    At all relevant times, Restorelle® Y Polypropylene Mesh was used to treat pelvic
  27   organ prolapse and stress urinary incontinence.

  28           61.    A pelvic organ prolapse occurs when a pelvic organ, such as the bladder, bowels,
                                                          8
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 9 of 39 Page ID #:448



   1   rectum, small intestine, and uterus, drops, or “prolapses,” from its normal position and pushes

   2   against the wall of the vagina. Prolapses can happen if the muscles that hold the pelvic organs in

   3   place become weak or stretched from childbirth or surgery. More than one pelvic organ can

   4   prolapse at the same time.

   5          62.     Stress urinary incontinence is a type of incontinence caused by leakage of urine

   6   during moments of physical stress. It affects 20-40% of all women.

   7          63.     Surgical mesh, including transvaginal mesh, is a medical device that is generally

   8   used to repair weakened or damaged tissue. It is made from porous absorbable or non-absorbable

   9   synthetic material and absorbable biologic material. In urogynecologic procedures, surgical mesh

  10   is permanently implanted to reinforce the weakened vaginal wall to repair pelvic organ prolapse

  11   or to support the urethra to treat urinary incontinence. Most transvaginal meshes are comprised of

  12   non-absorbable synthetic polypropylene. Upon information and belief, the Restorelle®

  13   Y Polypropylene Mesh is comprised of a synthetic, petroleum-based mesh.

  14          64.     Coloplast’s Restorelle® Y Polypropylene Mesh contains monofilament

  15   polypropylene mesh and/or collagen and was and is utilized in the treatment of medical

  16   conditions in the female pelvis, primarily pelvic organ prolapse and stress urinary incontinence.

  17   Despite claims that polypropylene is inert, the scientific evidence shows that this material as

  18   implanted in the relevant Plaintiff is biologically incompatible with human tissue and promotes a

  19   negative immune response in a large subset of the population implanted with Coloplast’s

  20   Restorelle® Y Polypropylene Mesh. This negative response promotes inflammation of the pelvic
  21   tissue and can contribute to the formation of severe adverse reactions to the mesh. Furthermore,

  22   Coloplast’s collagen products cause hyper-inflammatory responses leading to problems including

  23   chronic pain and fibrotic reaction. Coloplast’s collagen products disintegrate after implantation in

  24   the female pelvis. The collagen products cause adverse tissue reactions, and are causally related

  25   to infection, as the collagen is a foreign material derived from animal tissue. Animal collagen is

  26   harsh upon the female pelvic tissue. It hardens in the body. When mesh is inserted in the female
  27   body according to the manufacturers’ instructions, it creates a non-anatomic condition in the

  28   pelvis leading to chronic pain and functional disabilities.
                                                         9
                    JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 10 of 39 Page ID #:449



   1   C.      Facts Common to All Defendants

   2           65.      In 1996, the FDA cleared the first mesh products for use in the treatment of stress

   3   urinary incontinence (SUI). These mesh products include transvaginal mesh, including the

   4   Restorelle® Y Polypropylene Mesh, which was manufactured, marketed and distributed by

   5   Coloplast. These products are approved by the FDA under Section 510(k) of the Medical Device

   6   Amendment to the Food, Drug and Cosmetics Act. Section 510(k) provides for marketing of a

   7   medical device if the device is deemed “substantially equivalent” to other predicate devices

   8   marketed prior to May 28, 1976. No formal review for safety or efficacy is required, and no

   9   formal review for safety or efficacy was ever conducted with regard to Restorelle®

  10   Y Polypropylene Mesh.

  11           66.      On July 13, 2011, the FDA issued a Safety Communication wherein the FDA

  12   stated that “serious complications associated with surgical mesh for transvaginal repair of POP

  13   are not rare”.

  14           67.      The FDA Safety Communication also stated, “Mesh contraction (shrinkage) is a

  15   previously unidentified risk of transvaginal POP repair with mesh that has been reported in the

  16   published scientific literature and in adverse event reports to the FDA . . . Reports in the literature

  17   associate mesh contraction with vaginal shortening, vaginal tightening and vaginal pain.”

  18           68.      The FDA Safety Communication further indicated that the benefits of using

  19   transvaginal mesh products instead of other feasible alternatives did not outweigh the

  20   associated risks.
  21           69.      Specifically, the FDA Safety Communication stated: “it is not clear that

  22   transvaginal POP repair with mesh is more effective than traditional non-mesh repair in all

  23   patients with POP and it may expose patients to greater risk.”

  24           70.      Contemporaneously with the Safety Communication, the FDA released a

  25   publication titled “Urogynecologic Surgical Mesh: Update on the Safety and Effectiveness of

  26   Transvaginal Placement for Pelvic Organ Prolapse” (the “White Paper”). In the White Paper, the
  27   FDA noted that the published, peer-reviewed literature demonstrates that “[p]atients who undergo

  28   POP repair with mesh are subject to mesh-related complications that are not experienced by
                                                         10
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 11 of 39 Page ID #:450



   1   patients who undergo traditional surgery without mesh.”

   2          71.     The FDA summarized its findings from its review of the adverse event reports and

   3   applicable literature stating that it “has NOT seen conclusive evidence that using transvaginally

   4   placed mesh in POP repair improves clinical outcomes any more than traditional POP repair that

   5   does not use mesh, and it may expose patients to greater risk.” (Emphasis in original.)

   6          72.     The FDA White Paper further stated that “these products are associated with

   7   serious adverse events . . . Compounding the concerns regarding adverse events are performance

   8   data that fail to demonstrate improved clinical benefit over traditional non- mesh repair.”

   9          73.     In its White Paper, the FDA advised doctors to, inter alia, “[r]ecognize that in most

  10   cases, POP can be treated successfully without mesh thus avoiding the risk of mesh-

  11   related complications.”

  12          74.     The FDA concludes its White Paper by stating that it “has identified serious safety

  13   and effectiveness concerns over the use of surgical mesh for the transvaginal repair of pelvic

  14   organ prolapse.”

  15          75.     Defendants knew or should have known about the risks and complications

  16   identified in the FDA Safety Communication.

  17          76.     Defendants knew or should have known that their products unreasonably exposed

  18   patients to the risk of serious harm while conferring no benefit over available feasible alternatives

  19   that do not involve the same risks.

  20          77.     The scientific evidence shows that the material from which Defendants’ products
  21   are made is biologically incompatible with human tissue and promotes a negative immune

  22   response in a large subset of the population implanted with the products, including Plaintiff

  23   Julie Cruz.

  24          78.     This negative response promotes inflammation of the pelvic tissue and contributes

  25   to the formation of severe adverse reactions to the mesh, such as those experienced by Plaintiff

  26   Julie Cruz.
  27          79.     The FDA defines both “degradation” and “fragmentation” as “device problems” to

  28   which the FDA assigns a specific “device problem code.” “Material Fragmentation” is defined as
                                                        11
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 12 of 39 Page ID #:451



   1   an “[i]ssue associated with small pieces of the device breaking off unexpectedly” and “degraded”

   2   as an “[i]ssue associated with a deleterious change in the chemical structure, physical properties,

   3   or appearance in the materials that are used in device construction.” Defendants’ products were

   4   unreasonably susceptible to degradation and fragmentation inside the body.

   5          80.       Defendants’ products were unreasonably susceptible to shrinkage and contraction

   6   inside the body.

   7          81.       Defendants’ products were unreasonably susceptible to “creep” or the gradual

   8   elongation and deformation when subjected to prolonged tension inside the body.

   9          82.       Defendants’ products have been and continue to be marketed to the medical

  10   community and to patients as safe, effective, reliable, medical devices, implanted by safe and

  11   effective, minimally invasive surgical techniques, and as safer and more effective as compared to

  12   available feasible alternative treatments of pelvic organ prolapse and stress urinary incontinence,

  13   and other competing products.

  14          83.       Defendants omitted the risks, dangers, defects, and disadvantages of their

  15   products, and advertised, promoted, marketed, sold and distributed the products as safe medical

  16   devices when Defendants knew or should have known that the products were not safe for their

  17   intended purposes, and that the products would cause, and did cause, serious medical problems,

  18   and in some patients, including Plaintiff Julie Cruz, catastrophic injuries.

  19          84.       Contrary to Defendants’ representations and marketing to the medical community

  20   and to the patients themselves, Defendants’ products have high rates of failure, injury, and
  21   complications, fail to perform as intended, require frequent and often debilitating re-operations,

  22   and have caused severe and irreversible injuries, conditions, and damage to a significant number

  23   of women, including Plaintiff Julie Cruz, making them defective under the law.

  24          85.       The specific nature of the products’ defects includes, but is not limited to,

  25   the following:

  26                a. the use of polypropylene and collagen material in the products and the immune
  27                    reactions that result from such material, causing adverse reactions and injuries;

  28                b. the design of the products to be inserted into and through an area of the body with
                                                          12
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 13 of 39 Page ID #:452



   1               high levels of bacteria that can adhere to the mesh causing immune reactions and

   2               subsequent tissue breakdown and adverse reactions and injuries;

   3            c. biomechanical issues with the design of the products, including, but not limited to,

   4               the propensity of the products to contract or shrink inside the body, that in turn

   5               cause surrounding tissue to be inflamed, become fibrotic, and contract, resulting

   6               in injury;

   7            d. the use and design of arms and anchors in the products, which, when placed in the

   8               women, are likely to pass through contaminated spaces and that can injure major

   9               nerve routes in the pelvic region;

  10            e. the propensity of the products for “creep,” or to gradually elongate and deform

  11               when subject to prolonged tension inside the body;

  12            f. the inelasticity of the products, causing them to be improperly mated to the

  13               delicate and sensitive areas of the vagina and pelvis where they are implanted, and

  14               causing pain upon normal daily activities that involve movement in the pelvic

  15               region (e.g., intercourse, defecation, walking);

  16            g. the propensity of the products for degradation or fragmentation over time, which

  17               causes a chronic inflammatory and fibrotic reaction, and results in continuing

  18               injury over time;

  19            h. the hyper-inflammatory responses to collagen leading to problems including

  20               chronic pain and fibrotic reaction;
  21            i. the propensity of the collagen products to disintegrate after implantation in the

  22               female pelvis, causing pain and other adverse reactions;

  23            j. the adverse tissue reactions caused by the collagen products, which are causally

  24               related to infection, as the collagen is a foreign organic material from animals;

  25            k. the harshness of cross linked collagen upon the female pelvic tissue, and the

  26               hardening of the product in the body; and
  27            l. the creation of a non-anatomic condition in the pelvis leading to chronic pain and

  28               functional disabilities when the mesh is implanting according to the
                                                     13
                 JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 14 of 39 Page ID #:453



   1                    manufacturers’ instructions.

   2          86.       Defendants’ products are also defective due to Defendants’ failure to adequately

   3   warn or instruct Plaintiff and/or her health care providers of subjects including, but not limited to,

   4   the following:

   5                m. the products’ propensities to contract, retract, and/or shrink inside the body;

   6                n. the products’ propensities for degradation, fragmentation and/or creep;

   7                o. the products’ inelasticity preventing proper mating with the pelvic floor and

   8                    vaginal region;

   9                p. the rate and manner of mesh erosion or extrusion;

  10                q. the risk of chronic inflammation resulting from the products;

  11                r. the risk of chronic infections resulting from the products;

  12                s. the risk of permanent vaginal or pelvic scarring as a result of the products;

  13                t. the risk of recurrent, intractable pelvic pain and other pain resulting from the

  14                    products;

  15                u. the need for corrective or revision surgery to adjust or remove the products;

  16                v. the severity of complications that could arise as a result of implantation of

  17                    the products;

  18                w. the hazards associated with the products;

  19                x. the products’ defects described herein;

  20                y. treatment of pelvic organ prolapse and stress urinary incontinence with the
  21                    products is no more effective than feasible available alternatives;

  22                z. treatment of pelvic organ prolapse and stress urinary incontinence with the

  23                    products exposes patients to greater risk than feasible available alternatives;

  24                aa. treatment of pelvic organ prolapse and stress urinary incontinence with the

  25                    products makes future surgical repair more difficult than feasible available

  26                    alternatives;
  27                bb. use of the products puts the patient at greater risk of requiring additional surgery

  28                    than feasible available alternatives;
                                                          14
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 15 of 39 Page ID #:454



   1                cc. removal of the products due to complications may involve multiple surgeries and

   2                   may significantly impair the patient’s quality of life; and

   3                dd. complete removal of the products may not be possible and may not result in

   4                   complete resolution of the complications, including pain.

   5          87.      Defendants have underreported information about the propensity of the products to

   6   fail and cause injury and complications and have made unfounded representations regarding the

   7   efficacy and safety of the products through various means and media.

   8          88.      Defendants failed to perform proper and adequate testing and research in order to

   9   determine and evaluate the risks and benefits of the products.

  10          89.      Defendants failed to design and establish a safe, effective procedure for removal of

  11   the products, or to determine if a safe, effective procedure for removal of the products exists.

  12          90.      Feasible and suitable alternatives to the products have existed at all times relevant

  13   that do not present the same frequency or severity of risks as do the products.

  14          91.      The products were at all times utilized and implanted in a manner foreseeable to

  15   Defendants, as Defendants generated the instructions for use, created the procedures for

  16   implanting the devices, and trained the implanting physicians.

  17          92.      Defendants provided incomplete and insufficient training and information to

  18   physicians regarding the use of the products and the aftercare of patients implanted with

  19   the Products.

  20          93.      The product or products implanted in Plaintiff Julie Cruz were in the same or
  21   substantially similar condition as they were when they left Defendants’ possession, and in the

  22   condition directed by and expected by Defendants.

  23          94.      The injuries, conditions, and complications suffered by numerous women around

  24   the world who have been implanted with the products include, but are not limited to, erosion,

  25   mesh contraction, infection, fistula, inflammation, scar tissue, organ perforation, dyspareunia

  26   (pain during sexual intercourse), blood loss, neuropathic and other acute and chronic nerve
  27   damage and pain, pudendal nerve damage, pelvic floor damage, and chronic pelvic pain.

  28          95.      In many cases, including Plaintiff Julie Cruz, women have been forced to undergo
                                                         15
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 16 of 39 Page ID #:455



   1   extensive medical treatment, including, but not limited to, operations to locate and remove mesh,

   2   operations to attempt to repair pelvic organs, tissue, and nerve damage, the use of pain control

   3   and other medications, injections into various areas of the pelvis, spine, and the vagina, and

   4   operations to remove portions of the female genitalia.

   5          96.      The medical and scientific literature studying the effects of Defendants’ mesh

   6   products, like that of the products implanted in the relevant Plaintiff, has examined each of these

   7   injuries, conditions, and complications, and has reported that they are causally related to

   8   the products.

   9          97.      Removal of contracted, eroded and/or infected mesh can require multiple surgical

  10   interventions for removal of mesh and results in scarring on fragile compromised pelvic tissue

  11   and muscles.

  12          98.      At all relevant times herein, Defendants continued to promote the products as safe

  13   and effective even when no clinical trials had been done supporting long- or short-term efficacy.

  14          99.      In doing so, Defendants failed to disclose the known risks and failed to warn of

  15   known or scientifically knowable dangers and risks associated with the products.

  16          100.     At all relevant times herein, Defendants failed to provide sufficient warnings and

  17   instructions that would have put Plaintiff Julie Cruz and the general public on notice of the

  18   dangers and adverse effects caused by implantation of the products.

  19          101. The products as designed, manufactured, distributed, sold and/or supplied by

  20   Defendants were defective as marketed due to inadequate warnings, instructions, labeling and/or
  21   inadequate testing in light of Defendants’ knowledge of lack of safety.

  22          102.     As a result of having the products implanted in her, Plaintiff Julie Cruz has

  23   experienced significant mental and physical pain and suffering, has sustained permanent injury,

  24   has undergone medical treatment and will likely undergo further medical treatment and

  25   procedures, has suffered financial or economic loss, including, but not limited to, obligations for

  26   medical services and expenses, and/or lost income, and other damages.
  27   ///

  28   ///
                                                        16
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 17 of 39 Page ID #:456



   1                                         CAUSES OF ACTION

   2                                      COUNT I: NEGLIGENCE

   3           103.    Plaintiffs incorporate by reference each and every paragraph of this Complaint as

   4   if fully set forth herein.

   5           104.    Defendant Ethicon had a duty to individuals, including Plaintiffs, to use reasonable

   6   care in designing, manufacturing, marketing, labeling, packaging and selling the Gynecare

   7   TVT™ Obturator System.

   8           105.    Defendant Ethicon was negligent in failing to use reasonable care in designing,

   9   manufacturing, labeling, packaging, and selling the Gynecare TVT™ Obturator System.

  10           106.    Defendant Coloplast had a duty to individuals, including Plaintiffs, to use

  11   reasonable care in designing, manufacturing, marketing, labeling, packaging and selling the

  12   Restorelle® Y Polypropylene Mesh.

  13           107.    Defendant Coloplast was negligent in failing to use reasonable care in designing,

  14   manufacturing, labeling, packaging, and selling the Restorelle® Y Polypropylene Mesh.

  15           108.    As a direct and proximate result of Defendants’ negligence, Plaintiff Julie Cruz

  16   was caused and/or in the future will be caused to suffer severe personal injuries, pain, disability

  17   and suffering, severe emotional distress, financial or economic loss, including, but not limited to,

  18   obligations for medical services and expenses, lost income, and other damages.

  19                  COUNT II: STRICT LIABILITY: MANUFACTURING DEFECT

  20           109.    Plaintiffs incorporate by reference each and every paragraph of this Complaint as
  21   if fully set forth herein.

  22           110.    The Gynecare TVT™ Obturator System product implanted in Plaintiff Julie Cruz

  23   was not reasonably safe for its intended use and was defective as a matter of law with respect to

  24   its manufacture.

  25           111.    The Restorelle® Y Polypropylene Mesh product implanted in Plaintiff Julie Cruz

  26   was not reasonably safe for its intended use and was defective as a matter of law with respect to
  27   its manufacture.

  28           112.    As a direct and proximate result of the products’ aforementioned defects, Plaintiff
                                                        17
                      JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 18 of 39 Page ID #:457



   1   Julie Cruz was caused and/or in the future will be caused to suffer severe personal injuries, pain,

   2   disability, suffering, severe emotional distress, financial or economic loss, including, but not

   3   limited to, obligations for medical services and expenses, lost income, and other damages.

   4           113.    Defendants are strictly liable to Plaintiffs for designing, manufacturing, marketing,

   5   labeling, packaging and selling a defective product.

   6                      COUNT III: STRICT LIABILITY: FAILURE TO WARN

   7           114.    Plaintiffs incorporate by reference each and every paragraph of this Complaint as

   8   if fully set forth herein.

   9           115.    The Gynecare TVT™ Obturator System implanted in Plaintiff Julie Cruz was not

  10   reasonably safe for its intended uses and was defective as a matter of law due to its lack of

  11   appropriate and necessary warnings.

  12           116.    The Restorelle® Y Polypropylene Mesh implanted in Plaintiff Julie Cruz was not

  13   reasonably safe for its intended uses and was defective as a matter of law due to its lack of

  14   appropriate and necessary warnings.

  15           117.    As a direct and proximate result of the products’ aforementioned defects as

  16   described herein, Plaintiff Julie Cruz was caused and/or in the future will be caused to suffer

  17   severe personal injuries, pain, disability, suffering, severe emotional distress, financial or

  18   economic loss, including, but not limited to, obligations for medical services and expenses, lost

  19   income, or other damages.

  20           118.    Defendants are strictly liable to Plaintiffs for designing, manufacturing, marketing,
  21   labeling and selling a defective product.

  22                            COUNT IV: FRAUDULENT CONCEALMENT

  23           119.    Plaintiffs incorporate by reference each and every paragraph of this Complaint as

  24   if fully set forth herein.

  25           120.    At all times during the course of dealings between Defendants and Plaintiffs,

  26   and/or her healthcare providers, and/or the FDA, Ethicon and Johnson & Johnson misrepresented
  27   the safety of the Gynecare TVT™ Obturator System for its intended use.

  28           121.    At all times during the course of dealings between Defendants and Plaintiffs,
                                                         18
                      JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 19 of 39 Page ID #:458



   1   and/or her healthcare providers, and/or the FDA, Coloplast misrepresented the safety of the

   2   Restorelle® Y Polypropylene Mesh for its intended use.

   3          122.    Defendants knew or were reckless in not knowing that their representations

   4   were false.

   5          123.    Ethicon and Johnson & Johnson were under a duty to disclose to Plaintiff Julie

   6   Cruz, and her physicians, hospitals, healthcare providers, and/or the FDA the defective nature of

   7   the Gynecare TVT™ Obturator System including, but not limited to, the risk that the mesh can

   8   contract causing the vagina to contract and eventually perforate the vaginal wall.

   9          124.    Ethicon and Johnson & Johnson had sole access to material facts concerning the

  10   defective nature of the product and its propensity to cause serious and dangerous side effects, and

  11   hence, cause damage to the Plaintiff who was implanted with the Gynecare TVT™

  12   Obturator System.

  13          125.    Ethicon and Johnson & Johnson’s concealment and omissions of material facts

  14   concerning, inter alia, the safety of the Gynecare TVT™ Obturator System were made

  15   purposefully, willfully, wantonly, and/or recklessly, to mislead Plaintiff, her physicians, hospitals

  16   and healthcare providers into reliance and use of the Gynecare TVT™ Obturator System, and to

  17   cause them to purchase and/or use the Gynecare TVT™ Obturator System.

  18          126.    Ethicon and Johnson & Johnson knew that Plaintiff Julie Cruz and her physicians,

  19   hospitals, healthcare providers, and/or the FDA had no way to determine the truth behind

  20   Defendants’ concealment and omissions, and that these included material omissions of fact
  21   surrounding the Gynecare TVT™ Obturator System, as set forth herein.

  22          127.    Coloplast was under a duty to disclose to Plaintiff Julie Cruz and her physicians,

  23   hospitals, healthcare providers, and/or the FDA the defective nature of the Restorelle® Y

  24   Polypropylene Mesh including, but not limited to, the risk that the mesh can contract causing the

  25   vagina to contract and eventually perforate the vaginal wall.

  26          128.    Coloplast had sole access to material facts concerning the defective nature of the
  27   product and its propensity to cause serious and dangerous side effects, and hence, cause damage

  28   to the Plaintiff who was implanted with the Restorelle® Y Polypropylene Mesh.
                                                        19
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 20 of 39 Page ID #:459



   1          129.    Coloplast’s concealment and omissions of material facts concerning, inter alia, the

   2   safety of the Restorelle® Y Polypropylene Mesh were made purposefully, willfully, wantonly,

   3   and/or recklessly, to mislead Plaintiff, her physicians, hospitals and healthcare providers into

   4   reliance and use of the Restorelle® Y Polypropylene Mesh, and to cause them to purchase and/or

   5   use the Restorelle® Y Polypropylene Mesh.

   6          130.    Coloplast knew that Plaintiff Julie Cruz and her physicians, hospitals, healthcare

   7   providers, and/or the FDA had no way to determine the truth behind Defendants’ concealment

   8   and omissions, and that these included material omissions of fact surrounding the Restorelle® Y

   9   Contour Polypropylene Mesh, as set forth herein.

  10          131.    Coloplast used three of Mpathy Medical Ltd.’s devices as predicate devices to

  11   develop and manufacture the Restorelle polypropylene mesh and to submit for approval of the

  12   510(k) premarket notification (“510(k)”) to the FDA. The first predicate device was Minimesh

  13   polypropylene mesh, 510 (k) No. K041632, manufactured by Mpathy Medical Ltd., which was

  14   submitted to the FDA for approval on or around June 2004 and approved by the 510(k) process

  15   on or around November 2004. Approximately two (2) years later on or around January 2006,

  16   Mpathy Medical Ltd, manufactured an updated Minimesh polypropylene mesh, 510(k) No.

  17   K053361, and submitted that mesh to the FDA for approval for the 510(k) process, which was

  18   approved on or around February 2006. On or around July 2009, Mpathy Medical manufactured a

  19   third predicate device polypropylene mesh, named Restorelle polypropylene mesh, 510(k) No.

  20   092207, and submitted this new and updated mesh to the FDA for approval on or around July
  21   2009, which approval was granted on or around August 2009.

  22          132.    Coloplast used the above-named predicate meshes, 510(k) No’s. K041632,

  23   K053361 and K092207, to manufacture and develop the Restorelle polypropylene mesh. On or

  24   around December 2010, Coloplast manufactured the Restorelle polypropylene mesh, 510(k) No.

  25   K103568, and submitted a 510(k) proposal on or around December 2010 to the FDA for approval,

  26   which was granted on or around December 2010. Approximately 2 years later in May 2012,
  27   Coloplast manufactured the Restorelle Y, 510(k) No. K112322, using the Restorelle Y mesh from

  28   Mpathy polypropylene mesh, 510(k) No. K092207, and Bard’s Alyte Y-Mesh Graft, 510(k) No.
                                                        20
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 21 of 39 Page ID #:460



   1   K101722, as predicate devices, and submitted a 510(k) proposal to the FDA for approval on or

   2   around May 2012 which was granted on or around May 2012.

   3          133.    Coloplast continued to manufacture and update its Restorelle mesh. On or around

   4   November 2012, Coloplast manufactured the Restorelle® Y Contour, 510(k) No. K123914, using

   5   the Restorelle Y, 510(k) No. K112322, as a predicate device and submitted it to the FDA for

   6   approval on or around December 2012 and it was approved on or around March 2013.

   7   Approximately one year later, Coloplast developed and manufactured the Restorelle® Y Contour

   8   Polypropylene Mesh, 510(k) No. K140116, using the Restorelle® Y, 510(k) No. K112322, as a

   9   predicate device, and submitted it to the FDA for approval on or around February 10, 2014 and it

  10   was approved on or around February 14, 2014.

  11          134.    Coloplast’s Restorelle® Y Contour Polypropylene Mesh, Lot No. 3698624, Item

  12   No. 501520, was marketed and sold by Coloplast’s Territorial Manager, Ken Rodman, and

  13   according to Coloplast’s territorial manager’s job description, the territorial manager was

  14   “responsible for achieving territory sales objectives through selling activities which include

  15   cultivating business partnerships with key decision makers, product-in-services, driving

  16   marketing share and sales growth. You will target key customers by selling and servicing

  17   Coloplast’s portfolio of Continence Care products”. According to Ken Rodman’s Linked In

  18   profile, he has been the territorial manager for Coloplast from 2001 till the present day for the

  19   greater Los Angeles area. The sale of the Restorelle® Y Contour Polypropylene Mesh, was

  20   represented, marketed and sold by Ken Rodman at all times relevant herein.
  21          135.    The Restorelle® Y Contour Polypropylene Mesh was submitted by Coloplast on

  22   or about February 10, 2014 and was approved by the FDA on or around February 12, 2014.

  23   Plaintiff Julie Cruz was implanted with the Restorelle® Y Contour Polypropylene Mesh on

  24   February 17, 2014, approximately six days after the FDA 510(k) approval of the Restorelle® Y

  25   Contour Polypropylene Mesh. Coloplast continued to manufacture and design several variations

  26   of the Restorelle polypropylene mesh, including several variations of the Restorelle
  27   polypropylene mesh, from 2010-2014, and failed to adequately test it on human subjects or

  28   complete whole 12 month follow up studies. Coloplast used the 510(k) process to fast track the
                                                        21
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 22 of 39 Page ID #:461



   1   device, and marketed the Restorelle® Y Contour polypropylene mesh, as a safe and effective

   2   product to treat uterovaginal prolapse.

   3          136.    The FDA issued two vaguely written warnings regarding the potential dangers of

   4   the polypropylene mesh in 2008 and again in 2011. The 2008 FDA warning stated that

   5   complications can occur when surgical mesh is used to treat Pelvic Organ Prolapse, including

   6   erosion through the vagina, infection, pain, urinary problems and recurrence of the prolapse

   7   and/or incontinence. The follow up FDA warning in 2011 identified concerns about the use of

   8   surgical mesh for transvaginal repair or pelvic organ prolapse.

   9          137.    In 2014, Coloplast’s representative, Ken Rodman, promoted and sold the

  10   Restorelle® Y Contour polypropylene mesh to Plaintiff’s physician, Melanie Santos, MD, in

  11   California stating its safety and effectiveness for pelvic organ prolapse. Plaintiff’s physician

  12   relied on Coloplast’s marketing pamphlets and Coloplast’s Territorial Manger, Ken Rodman’s

  13   negligent and misleading statements about the Restorelle® Y Contour Polypropylene Mesh and

  14   misleading marketing materials about the product that claimed and stated “a 93.5% clinical cure

  15   rate, 99% cure rate transvaginally, less than 1% erosion” as well as omitting material facts about

  16   its safety, leading Melanie Santos, MD to implant the Restorelle® Y Contour polypropylene

  17   mesh, Device No. 501520, Lot No. 3698624, into Plaintiff Julie Cruz, on or about February 17,

  18   2014 at the St. Jude Medical Center in Fullerton, California.

  19          138.    Coloplast committed fraud in that it developed and manufactured the Restorelle®

  20   Y Contour polypropylene mesh and failed to adequately inform Plaintiff’s doctor of the life
  21   altering problems associated with the mesh. Ken Rodman is a territorial manager for Coloplast

  22   and Melanie Santos, MD is Plaintiff, Julie Cruz’s medical doctor. The transaction of Ken

  23   Rodman and Melanie Santos, MD, of the Restorelle® Y Contour polypropylene mesh, for

  24   Plaintiff Julie Cruz, established a transactional relationship between Coloplast and Plaintiff’s

  25   physician Melanie Santos, MD because Dr. Santos was acting as Plaintiff, Julie Cruz’s agent and

  26   Ken Rodman was acting as Coloplast’s agent, thereby establishing a transactional relationship.
  27          139.    Coloplast’s representative Ken Rodman made false and negligent claims, on or

  28   around February 2014, to Melanie Santos, MD, who was located in Orange County, stating that
                                                        22
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 23 of 39 Page ID #:462



   1   the Restorelle® Y Contour polypropylene mesh renews and restores a woman’s body, as well as

   2   improves her quality of life, has the necessary strength, flexibility, durability and surgical

   3   adaptability properties which permit the correct adaptation to the various stresses encountered in

   4   the body, as stated in the Coloplast brochure.

   5           140.     Coloplast had a duty when entering into a transactional relationship to disclose all

   6   material facts related to the Restorelle® Y Contour polypropylene mesh to the Plaintiff when

   7   selling a consumer product. Absent those disclosures to Plaintiff, Coloplast was intentionally

   8   concealing the adverse effects of the Restorelle® Y and the Plaintiff could not have been aware of

   9   these omissions because Plaintiff is not and was not privy to Coloplast’s proprietary information

  10   and therefore could have no access to the necessary information. If Plaintiff had known the

  11   potential life altering side effects of the Restorelle® Y, Plaintiff never would have consented to

  12   having the Restorelle® Y implanted inside her body. As a result of Coloplast’s omissions and

  13   misrepresentations Plaintiff Julie Cruz suffered irreparable injuries and will be in constant pain

  14   for the rest of her life.

  15           141.     Plaintiff Julie Cruz and her doctors, healthcare providers, and/or hospitals

  16   reasonably relied on facts revealed which negligently, fraudulently, and/or purposefully did not

  17   include facts that were concerns of and/or omitted by Defendants.

  18           142.     As a result of the foregoing acts and omissions, Plaintiff Julie Cruz has suffered

  19   severe physical pain and mental anguish.

  20           143.     As a result of the foregoing acts and omissions, Plaintiff Julie Cruz required health
  21   care and services and incurred medical, health, incidental and related expenses.

  22                                 COUNT V: CONSTRUCTIVE FRAUD

  23           144.     Plaintiffs incorporate by reference each and every paragraph of this Complaint as

  24   if fully set forth herein.

  25           145.     Ethicon and Johnson & Johnson are in a unique position of knowledge concerning

  26   the quality, safety and efficacy of the Gynecare TVT™ Obturator System, which knowledge is
  27   not possessed by Plaintiffs or her physicians, and Defendants thereby hold a position of

  28   superiority over Plaintiffs and her physicians.
                                                         23
                      JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 24 of 39 Page ID #:463



   1          146.    Despite their unique and superior knowledge regarding the defective nature of the

   2   Gynecare TVT™ Obturator System, Ethicon and Johnson & Johnson continue to suppress,

   3   conceal, omit, and/or misrepresent information to Plaintiffs, the medical community, and/or the

   4   FDA, concerning the severity of risks and the dangers inherent in the intended use of the

   5   Gynecare TVT™ Obturator System, as compared to other products and forms of treatment.

   6          147.    For example, scientists in a study published in Obstetrics & Gynecology, August

   7   2010, found that the complication rate was so high that the clinical trial was halted early.

   8          148.    Ethicon and Johnson & Johnson have concealed and suppressed material

   9   information, including limiting clinical testing, that would reveal that the Gynecare TVT™

  10   Obturator System had a higher risk of adverse effects, in addition to, and exceeding those

  11   associated with alternative procedures and available devices. Instead, Defendants have

  12   misrepresented the safety and efficacy of the products.

  13          149.    Upon information and belief, Defendants’ misrepresentations are designed to

  14   induce physicians and Plaintiffs to prescribe, dispense, recommend and/or purchase the

  15   Defendants’ Gynecare TVT™ Obturator System. Plaintiffs and the medical community have

  16   relied upon Defendants’ representations.

  17          150.    Coloplast is in a unique position of knowledge concerning the quality, safety and

  18   efficacy of the Restorelle® Y Polypropylene Mesh, which knowledge is not possessed by

  19   Plaintiffs or her physicians, and Coloplast thereby holds a position of superiority over Plaintiff

  20   and her physicians.
  21          151.    Coloplast owed and had a fiduciary responsibility to Plaintiff Julie Cruz and

  22   Plaintiff’s physician to disclose the potential life altering problems arising from the implantation

  23   of the Restorelle® Y Contour Polypropylene Mesh and Ken Rodman was acting as an agent for

  24   Coloplast and Melanie Santos, MD was acting as an agent for Plaintiff, Julie Cruz. The

  25   relationship between the two agents represents a transactional relationship and the omission of

  26   material facts by Ken Rodman to Melanie Santos, MD constitutes constructive fraud.
  27          152.    Coloplast and Coloplast’s territorial manger, Ken Rodman, who was a territory

  28   manager for Coloplast for the Central California region and the Greater Los Angeles Area, which
                                                        24
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 25 of 39 Page ID #:464



   1   includes Fullerton and Orange County, had extensive knowledge about the defective nature of the

   2   Restorelle® Y and failed to disclose accurately and fully the adverse effects of the device to

   3   Plaintiff Julie Cruz’s physician Melanie Santos. Dr. Melanie Santos relied on Coloplast’s

   4   representative, Ken Rodman, who was acting on implied authority of Coloplast, to accurately

   5   report disparaging information about the device. Without the assurances of Mr. Rodman

   6   regarding the safety of the device, neither Plaintiff Julie Cruz nor Plaintiff’s physician would have

   7   chosen the Restorelle® Y to be implanted inside her body.

   8           153.    Furthermore, Ken Rodman, according to Coloplast’s territory manager’s job

   9   description was responsible for “achieving territory sales objectives through selling activities

  10   which include cultivating business partnerships with key decision makers, product in-services,

  11   driving market share and sales growth. You will target key customers by selling and servicing

  12   Coloplast’s portfolio of Continence Care products” and Mr. Rodman accordingly targeted and

  13   sold the mesh to Melanie Santos, MD, for the purpose of it being permanently implanted inside of

  14   Plaintiff, Julie Cruz’s body.

  15           154.    Plaintiff, Julie Cruz, relied upon statements and representations made to her

  16   physician Dr. Melanie Santos, by Ken Rodman in or around February 2014. Ken Rodman

  17   intentionally deceived Plaintiff Julie Cruz and her physician Melanie Santos, MD, and that

  18   intentional deception by Ken Rodman led Plaintiffs and Plaintiff’s physician to reasonably rely

  19   upon Ken Rodman’s statements, and that reliance on the fraudulent statements led Plaintiff and

  20   Plaintiff’s physician to purchase and implant the Restorelle® Y in the Plaintiff.
  21           155.     Ken Rodman had a fiduciary duty to honestly represent the Restorelle® Y to

  22   Plaintiff’s medical doctor, Melanie Santos, MD, and his misrepresentations of the Restorelle® Y

  23   constituted constructive fraud. The constructive fraud was committed when Mr. Rodman made

  24   false misrepresentations to Plaintiff’s physician, Melanie Santos, who was an agent for Plaintiff,

  25   Julie Cruz, about the safety and efficacy of the Restorelle® Y, for the purpose of inducing Dr.

  26   Santos, to purchase the mesh and she justifiably relied on those misrepresentations to help her and
  27   Plaintiff, who decided to have the mesh implanted in her, which resulted in continuous and

  28   serious lifelong injuries to Plaintiff, Julie Cruz.
                                                             25
                      JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 26 of 39 Page ID #:465



   1           156.     Despite its unique and superior knowledge regarding the defective nature of the

   2   Restorelle® Y Polypropylene Mesh, Coloplast continues to suppress, conceal, omit, and/or

   3   misrepresent information to Plaintiffs, the medical community, and/or the FDA, concerning the

   4   severity of risks and the dangers inherent in the intended use of the Restorelle® Y Polypropylene

   5   Mesh, as compared to other products and forms of treatment. For example, scientists in a study

   6   published in Obstetrics & Gynecology, August 2010, found that the complication rate was so high

   7   that the clinical trial was halted early.

   8           157.     Coloplast has concealed and suppressed material information, including limiting

   9   clinical testing, that would reveal that the Defendant’s Restorelle® Y Polypropylene Mesh had a

  10   higher risk of adverse effects, in addition to, and exceeding those associated with alternative

  11   procedures and available devices. Instead, Coloplast has misrepresented the safety and efficacy

  12   of the products.

  13           158.     Upon information and belief, Defendant’s misrepresentations are designed to

  14   induce physicians and Plaintiffs to prescribe, dispense, recommend and/or purchase the

  15   Defendants’ Restorelle® Y Polypropylene Mesh. Plaintiffs and the medical community have

  16   relied upon Defendants’ representations.

  17                               VI: BREACH OF IMPLIED WARRANTY

  18           159.     Plaintiffs incorporate by reference each and every paragraph of the Complaint as if

  19   fully set forth herein.

  20           160.     Ethicon and Johnson & Johnson impliedly warranted that the Gynecare TVT™
  21   Obturator System was merchantable and fit for the ordinary purposes for which they

  22   were intended.

  23           161.     When the Gynecare TVT™ Obturator System was implanted in the Plaintiff to

  24   treat her pelvic organ prolapse and/or stress urinary incontinence, the products were being used

  25   for the ordinary purposes for which they were intended.

  26           162.     The Plaintiff, individually and/or by and through her physician, relied upon
  27   Defendants’ implied warranties of merchantability in consenting to have the Gynecare TVT™

  28   Obturator System implanted in her.
                                                         26
                      JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 27 of 39 Page ID #:466



   1          163.    Defendants breached these implied warranties of merchantability because the

   2   Gynecare TVT™ Obturator System that was implanted in the Plaintiff was neither merchantable

   3   nor suited for the intended uses as warranted.

   4          164.    Defendants’ breach of their implied warranties resulted in the implantation of an

   5   unreasonably dangerous and defective product in the body of the Plaintiff, placing said Plaintiff’s

   6   health and safety in jeopardy.

   7          165.    Coloplast impliedly warranted that the Restorelle® Y Polypropylene Mesh was

   8   merchantable and was fit for the ordinary purposes for which it was intended.

   9          166.    When the Restorelle® Y Polypropylene Mesh was implanted in the Plaintiff to

  10   treat her pelvic organ prolapse and/or stress urinary incontinence, the products were being used

  11   for the ordinary purposes for which they were intended.

  12          167.    The Plaintiff, individually and/or by and through her physician, relied upon

  13   Coloplast’s implied warranties of merchantability in consenting to have the Restorelle® Y

  14   Polypropylene Mesh implanted in her.

  15          168.    Coloplast breached these implied warranties of merchantability because the

  16   Restorelle® Y Polypropylene Mesh that was implanted in the Plaintiff was neither merchantable

  17   nor suited for the intended uses as warranted.

  18          169.    Coloplast’s breach of their implied warranties resulted in the implantation of an

  19   unreasonably dangerous and defective product in the body of the Plaintiff, placing said Plaintiff’s

  20   health and safety in jeopardy.
  21          170.    As a direct and proximate result of Defendants’ breach of the aforementioned

  22   implied warranties, the Plaintiff has experienced significant mental and physical pain and

  23   suffering, has sustained permanent injury, has undergone medical treatment and will likely

  24   undergo further medical treatment and procedures, has suffered financial or economic loss,

  25   including, but not limited to, obligations for medical services and expenses, and/or lost income,

  26   and other damages.
  27          171.    Defendants took unconscionable advantage of their dominant position of

  28   knowledge with regard to Plaintiffs and their medical providers and engaged in constructive fraud
                                                        27
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 28 of 39 Page ID #:467



   1   in their relationship with Plaintiffs and their medical providers. Plaintiffs reasonably relied on

   2   Defendants’ representations.

   3           172.    As a proximate result of the Defendants’ conduct, Plaintiff Julie Cruz has been

   4   injured, and has sustained and will continue to sustain severe and permanent pain, suffering,

   5   disability, impairment, loss of enjoyment of life, loss of care, comfort, and consortium, economic

   6   damages and possible death.

   7                        COUNT VII: NEGLIGENT MISREPRESENTATION

   8           173.    Plaintiffs incorporate by reference each and every paragraph of this Complaint as

   9   if fully set forth herein.

  10           174.    Ethicon and Johnson & Johnson represented that the Gynecare TVT™ Obturator

  11   System was a safe and effective method to treat Stress Urinary Incontinence.

  12           175.    Ethicon and Johnson & Johnson made these misrepresentations and actively

  13   concealed adverse information at a time when Ethicon and Johnson & Johnson knew, or should

  14   have known, that the Gynecare TVT™ Obturator System had defects, dangers, and characteristics

  15   that were other than what Defendants had represented to Plaintiff, her physicians and the health

  16   care industry, generally.

  17           176.    Ethicon and Johnson & Johnson negligently and/or intentionally misrepresented or

  18   omitted necessary and required information in the product labeling, promotions, and

  19   advertisements and instead labeled, promoted and advertised the product as safe and effective and

  20   understated the risks associated with the Gynecare TVT™ Obturator System.
  21           177.    The aforementioned misrepresentations were untrue and misleading.

  22           178.    Ethicon and Johnson & Johnson knew or should have known that these

  23   representations were false and made the representations with the intent that Plaintiff Julie Cruz

  24   and/or her treating physicians would rely on them, leading to the use of the Gynecare TVT™

  25   Obturator System.

  26           179.    Coloplast represented that the Restorelle® Y Polypropylene Mesh was a safe and
  27   effective method to treat Stress Urinary Incontinence, and Coloplast’s territorial manager, Ken

  28   Rodman, omitted and negligently misrepresented that the adverse side effects of the Restorelle®
                                                        28
                      JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 29 of 39 Page ID #:468



   1   Y could cause life-long problems such as: chronic vaginal pain, chronic abdominal pain, chronic

   2   upper leg and hip pain, dyspareunia and a continual recurrence of incontinence and the need for

   3   repeat surgeries that may not fix the problem, and in fact, would exacerbate the Plaintiff’s

   4   problems.

   5          180.    Plaintiffs and Plaintiff’s doctor relied on Defendant’s statements, which was a

   6   substantial factor in deciding to implant the device in Plaintiff, Julie Cruz and Plaintiff was

   7   harmed by Ken Rodman’s misrepresentation about the safety and effectiveness of the Restorelle®

   8   Y. Ken Rodman represented his statements as truth and intended that Dr. Santos rely on those

   9   misrepresentations which were a substantial factor in causing Plaintiff, Julie Cruz’s injuries. Ken

  10   Rodman is responsible for a representation that was not made directly to Plaintiff, Julie Cruz,

  11   because he made the representation to Melanie Santos, MD reasonably expecting that it would be

  12   repeated to Plaintiff, Julie Cruz. The misrepresentation substantially influenced Dr. Santos to

  13   recommend the Restorelle Y to Plaintiff, Julie Cruz who would not have purchased the Restorelle

  14   Y, without the misrepresentation.

  15          181.    Coloplast and Ken Rodman continued to promote and sell the Restorelle Y in 2014

  16   well after the safety warnings from the FDA in 2008 and 2011, regarding surgical mesh for pelvic

  17   organ prolapse. Coloplast and Ken Rodman continually marketed the Restorelle® Y as a safe

  18   and effective device for the treatment of pelvic organ prolapse and/or stress urinary incontinence,

  19   although they knew or should have known that the Restorelle® Y was in fact not a safe and

  20   effective device for treatment of pelvic organ prolapse and/or stress urinary incontinence. In fact,
  21   Coloplast had already been sued by other women who had been implanted with the Restorelle® Y

  22   and had adverse events associated with the Restorelle® Y that were reported to the FDA.

  23          182.    Coloplast’s misrepresentations of material facts that pertain to the side effects of

  24   the Restorelle® Y induced the Plaintiff and Plaintiff’s physician to implant the Restorelle® Y in

  25   Plaintiff Julie Cruz. Plaintiffs’ reliance on statements made by Coloplast’s representatives and

  26   Coloplast itself, by omitting these complications on the Instructions for Use, resulted in Plaintiff
  27   Julie Cruz being implanted with the defective Restorelle® Y. Ken Rodman and Coloplast were

  28   under a duty to truthfully and accurately report any and all adverse effects of the Restorelle® Y to
                                                         29
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 30 of 39 Page ID #:469



   1   Melanie Santos, MD simply for the fact that she never would have recommended or purchased

   2   the Restorelle® Y to be implanted in Plaintiff, Julie Cruz if not for Ms. Cruz’s symptoms and

   3   request for surgery, therefore Dr. Santos was acting as an agent for Plaintiff.

   4           183.    Coloplast made these misrepresentations and actively concealed adverse

   5   information at a time when Coloplast knew, or should have known, that the Restorelle®

   6   Y Polypropylene Mesh had defects, dangers, and characteristics that were other than what

   7   Defendants had represented to Plaintiff, her physicians and the health care industry, generally.

   8           184.    Coloplast negligently and/or intentionally misrepresented or omitted necessary and

   9   required information in the product labeling, promotions, and advertisements and instead labeled,

  10   promoted and advertised the product as safe and effective and understated the risks associated

  11   with the Restorelle® Y Polypropylene Mesh.

  12           185.    The aforementioned misrepresentations were untrue and misleading.

  13           186.    Coloplast knew or should have known that these representations were false and

  14   made the representations with the intent that Plaintiff Julie Cruz and/or her treating physicians

  15   would rely on them, leading to the use of the Restorelle® Y Polypropylene Mesh.

  16           187.    At the time of Defendants’ fraudulent misrepresentations, Plaintiff Julie Cruz

  17   and/or her treating physicians were unaware of the falsity of the statements being made and

  18   believed them to be true. Plaintiff Julie Cruz and/or her treating physicians justifiably relied on

  19   and/or were induced by the misrepresentations and/or active concealment and relied on the

  20   absence of safety information, which Defendants did suppress, conceal, or fail to disclose to
  21   Plaintiffs’ detriment.

  22             COUNT VIII: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

  23           188.    Plaintiffs incorporate by reference each and every paragraph of this Complaint as

  24   if fully set forth herein.

  25           189.    Ethicon and Johnson & Johnson carelessly and negligently manufactured,

  26   designed, developed, tested, labeled, marketed and sold the Gynecare TVT™ Obturator System
  27   to Plaintiffs, carelessly and negligently concealed the harmful effects of the Gynecare TVT™

  28   Obturator System from Plaintiffs, and carelessly and negligently misrepresented the quality,
                                                         30
                      JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 31 of 39 Page ID #:470



   1   safety and efficacy of the Gynecare TVT™ Obturator System.

   2           190.    Plaintiff Julie Cruz was directly impacted by Ethicon and Johnson & Johnson’s

   3   carelessness and negligence, in that Plaintiff sustained and will continue to sustain emotional

   4   distress, severe physical injuries and/or possible death, economic losses, and other damages as a

   5   direct result of being implanted with the Gynecare TVT™ Obturator System sold and distributed

   6   by Ethicon and Johnson & Johnson and/or because of the nature of their relationship to the

   7   individual implanted with the Gynecare TVT™ Obturator System.

   8           191.    Coloplast carelessly and negligently manufactured, designed, developed, tested,

   9   labeled, marketed and sold the Restorelle® Y Polypropylene Mesh to Plaintiffs, carelessly and

  10   negligently concealed the harmful effects of the Restorelle® Y Polypropylene Mesh from

  11   Plaintiff Julie Cruz and carelessly and negligently misrepresented the quality, safety and efficacy

  12   of the Restorelle® Y Polypropylene Mesh.

  13           192.    Plaintiff Julie Cruz was directly impacted by Coloplast’s carelessness and

  14   negligence, in that Plaintiff sustained and will continue to sustain emotional distress, severe

  15   physical injuries and/or possible death, economic losses, and other damages as a direct result of

  16   being implanted with the Restorelle® Y Polypropylene Mesh sold and distributed by Coloplast

  17   and/or because of the nature of their relationship to the individual implanted with the Restorelle®

  18   Y Polypropylene Mesh.

  19           193.    As a direct and proximate result of the Defendants’ conduct, Plaintiff Julie Cruz

  20   has been injured, and has sustained severe and permanent pain, suffering, disability, impairment,
  21   loss of enjoyment of life, loss of care, comfort, consortium, and economic damages.

  22                          COUNT IX: BREACH OF EXPRESS WARRANTY

  23           194.    Plaintiffs incorporate by reference each and every paragraph of this Complaint as

  24   if fully set forth herein.

  25           195.    Ethicon and Johnson & Johnson made assurances to the general public, hospitals

  26   and health care professionals that the Gynecare TVT™ Obturator System was safe and
  27   reasonably fit for its intended purpose. Coloplast made assurances to the general public, hospitals

  28   and health care professionals that the Restorelle® Y Polypropylene Mesh was safe and
                                                        31
                      JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 32 of 39 Page ID #:471



   1   reasonably fit for its intended purpose.

   2          196.    Plaintiff Julie Cruz and/or her health care provider chose the Gynecare TVT™

   3   Obturator System and the Restorelle® Y Polypropylene Mesh based upon Defendants’ respective

   4   warranties and representations regarding the safety and fitness of the Gynecare TVT™ Obturator

   5   System and the Restorelle® Y Polypropylene Mesh.

   6          197.    Plaintiff Julie Cruz, individually and/or by and through her physician, reasonably

   7   relied upon Defendants’ respective express warranties and guarantees that the Gynecare TVT™

   8   Obturator System and the Restorelle® Y Polypropylene Mesh were safe, merchantable and

   9   reasonably fit for their intended purposes.

  10          198.    Defendants breached these express warranties because the Gynecare TVT™

  11   Obturator System and the Restorelle® Y Polypropylene Mesh implanted in Plaintiff were

  12   unreasonably dangerous and defective and not as Defendants represented.

  13          199.    Ethicon/Johnson & Johnson made assurances to the general public, hospitals and

  14   health care professionals that the Gynecare TVT™ Obturator System Mesh was safe and

  15   reasonably fit for its intended purpose. Coloplast made assurances to the general public, hospitals

  16   and health care professionals that the Restorelle® Y Polypropylene Mesh was safe and

  17   reasonably fit for its intended purpose.

  18          200.    Plaintiff Julie Cruz and/or her health care provider chose the Gynecare TVT™

  19   Obturator System Mesh based upon Defendants’ warranties and representations regarding the

  20   safety and fitness of the Gynecare TVT™ Obturator System Mesh.
  21          201.    Plaintiff Julie Cruz and/or her health care provider chose the Restorelle® Y

  22   Polypropylene Mesh based upon Defendants’ warranties and representations regarding the safety

  23   and fitness of the Restorelle® Y Polypropylene Mesh.

  24          202.    Plaintiff Julie Cruz, individually and/or by and through her physician, reasonably

  25   relied upon Defendants’ respective express warranties and guarantees that the Gynecare TVT™

  26   Obturator System Mesh and the Restorelle® Y Polypropylene Mesh was safe, merchantable and
  27   reasonably fit for their intended purposes.

  28          203.    Defendants breached these express warranties because the Gynecare TVT™
                                                       32
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 33 of 39 Page ID #:472



   1   Obturator System Mesh and the Restorelle® Y Polypropylene Mesh implanted in Plaintiff were

   2   unreasonably dangerous and defective and not as Defendants represented.

   3           204.      Defendants’ breaches of express warranties resulted in the implantation of an

   4   unreasonably dangerous and defective products in Plaintiff’s body, placing Plaintiff’s health and

   5   safety in jeopardy.

   6           205.      As a direct and proximate result of Defendants’ breaches of the aforementioned

   7   express warranties, Plaintiff Julie Cruz was caused and/or in the future will be caused to suffer

   8   severe personal injuries, pain, disability, suffering, severe emotional distress, financial or

   9   economic loss, including, but not limited to, obligations for medical services and expenses, lost

  10   income, and other damages.

  11                                    COUNT X: GROSS NEGLIGENCE

  12           206.      Plaintiffs incorporate by reference each and every paragraph of this Complaint as

  13   if fully set forth herein.

  14           207.      The wrongs done by Defendants were aggravated by the kind of malice, fraud, and

  15   grossly negligent disregard for the rights of others, the public, and Plaintiffs for which the law

  16   would allow, and for which Plaintiffs will seek at the appropriate time under governing law, the

  17   imposition of exemplary damages, in that Defendants’ conduct, including the failure to comply

  18   with the applicable federal standards: was specifically intended to cause substantial injury to

  19   Plaintiffs; or when viewed objectively from Defendants’ standpoint at the time of the conduct,

  20   involved an extreme degree of risk, considering the probability and magnitude of the potential
  21   harm to others, and Defendants were actually, subjectively aware of the risk involved, but

  22   nevertheless proceeded with conscious indifference to the rights, safety, or welfare of others; or

  23   included a material representation that was false, with Defendants knowing that it was false or

  24   with reckless disregard as to its truth and as a perspective assertion, with the intent that the

  25   representation would be acted on by Plaintiffs.

  26           208.      Plaintiffs relied on the representation and suffered injury as a proximate result of
  27   this reliance.

  28           209.      Plaintiffs therefore will seek to assert claims for exemplary damages at the
                                                           33
                        JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 34 of 39 Page ID #:473



   1   appropriate time under governing law in an amount within the jurisdictional limits of the Court.

   2           210.    Plaintiffs also allege that the acts and omissions of named Defendants, whether

   3   taken singularly or in combination with others, constitute gross negligence that proximately

   4   caused the injuries to Plaintiffs. In that regard, Plaintiffs will seek exemplary damages in an

   5   amount that would punish Defendants for their conduct and which would deter other

   6   manufacturers from engaging in such misconduct in the future.

   7                                COUNT XI: UNJUST ENRICHMENT

   8           211.    Plaintiffs incorporate by reference each and every paragraph of this Complaint as

   9   if fully set forth herein.

  10           212.    Plaintiffs paid for the Gynecare TVT™ Obturator System for the purpose of

  11   treatment of stress urinary incontinence and/ or pelvic organ prolapse or other similar conditions.

  12           213.    Ethicon and Johnson & Johnson have accepted payment by Plaintiffs and others on

  13   Plaintiffs’ behalf for the purchase of the Gynecare TVT™ Obturator System.

  14           214.    Plaintiffs paid for the Restorelle® Y Polypropylene Mesh for the purpose of

  15   treatment of stress urinary incontinence and/ or pelvic organ prolapse or other similar conditions.

  16           215.    Coloplast has accepted payment by Plaintiffs and others on Plaintiffs’ behalf for

  17   the purchase of the Restorelle® Y Polypropylene Mesh.

  18           216.    Plaintiffs have not received the safe and effective medical devices for which

  19   they paid.

  20           217.    It would be inequitable for Defendants to keep this money since Plaintiffs did not
  21   in fact receive a safe and effective medical device as represented by Defendants.

  22                                COUNT XII: LOSS OF CONSORTIUM

  23           218.    Plaintiffs incorporate by reference each and every paragraph of this Complaint as

  24   if fully set forth herein.

  25           219.    As a direct and proximate result of the above-described injuries sustained by

  26   Plaintiff Julie Cruz, where applicable, her husband, Ray Cruz, has suffered a loss of his wife’s
  27   consortium, companionship, society, affection, services and support.

  28                                COUNT XIII: PUNITIVE DAMAGES
                                                        34
                      JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 35 of 39 Page ID #:474



   1           220.    Plaintiffs incorporate by reference each and every paragraph of this Complaint as

   2   if fully set forth herein.

   3           221.    Ethicon and Johnson & Johnson knew or should have known that the Gynecare

   4   TVT™ Obturator System was defective and presented unreasonable risks of harm to Plaintiff

   5   Julie Cruz.

   6           222.    Ethicon and Johnson & Johnson sold the Gynecare TVT™ Obturator System to

   7   Plaintiff’s health care providers and other providers in California and throughout the United

   8   States without doing adequate testing to ensure that the Gynecare TVT™ Obturator System was

   9   reasonably safe for implantation in the female pelvic area.

  10           223.    Ethicon and Johnson & Johnson sold the Gynecare TVT™ Obturator System to

  11   Plaintiff’s health care providers and other health care providers in California and throughout the

  12   United States without doing adequate testing to determine whether the Gynecare TVT™

  13   Obturator System degraded in vivo. The Gynecare TVT™ Obturator System does, in fact,

  14   degrade in vivo, which causes the severe and debilitating injuries suffered by Plaintiff Julie Cruz

  15   and numerous other women.

  16           224.    Ethicon and Johnson & Johnson ignored reports from health care providers

  17   throughout the United States of the Gynecare TVT™ Obturator System’s failures to perform as

  18   intended, which led to the severe and debilitating injuries suffered by Plaintiff Julie Cruz and

  19   numerous other women. Rather than doing adequate testing to rule out the Gynecare TVT™

  20   Obturator System’s design flaws or the processes by which the Gynecare TVT™ Obturator
  21   System is manufactured as the cause of these severe and debilitating injuries, Ethicon and

  22   Johnson & Johnson chose instead to instruct its sales forces to downplay the Gynecare TVT™

  23   Obturator System’s risks, and continued to market and sell the Gynecare TVT™ Obturator

  24   System as safe and effective treatments of Stress Urinary Incontinence.

  25           225.    Coloplast knew or should have known that the Restorelle® Y Polypropylene Mesh

  26   was defective and presented unreasonable risks of harm to Plaintiff Julie Cruz.
  27           226.    Coloplast sold the Restorelle® Y Polypropylene Mesh to Plaintiff’s health care

  28   providers and other providers in California and throughout the United States without doing
                                                        35
                      JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 36 of 39 Page ID #:475



   1   adequate testing to ensure that the Restorelle® Y Polypropylene Mesh was reasonably safe for

   2   implantation in the female pelvic area.

   3          227.    Coloplast sold the Restorelle® Y Polypropylene Mesh to Plaintiff’s health care

   4   providers and other health care providers in California and throughout the United States without

   5   doing adequate testing to determine whether the Restorelle® Y Polypropylene Mesh degraded in

   6   vivo. The Restorelle® Y Polypropylene Mesh does, in fact, degrade in vivo, which causes the

   7   severe and debilitating injuries suffered by Plaintiffs and numerous other women.

   8          228.    Coloplast ignored reports from health care providers throughout the United States

   9   of the Restorelle® Y Polypropylene Mesh’s failures to perform as intended, which led to the

  10   severe and debilitating injuries suffered by Plaintiff Julie Cruz and numerous other women.

  11   Rather than doing adequate testing to rule out the Restorelle® Y Polypropylene Mesh’s design

  12   flaws or the processes by which the Restorelle® Y Polypropylene Mesh is manufactured as the

  13   cause of these severe and debilitating injuries, Coloplast chose instead to instruct its sales forces

  14   to downplay the Restorelle® Y Polypropylene Mesh risks, and continued to market and sell

  15   the Restorelle® Y Polypropylene Mesh as safe and effective treatments of Stress

  16   Urinary Incontinence.

  17          229.    The wrongs done by Defendants were aggravated by the kind of malice, fraud, and

  18   grossly negligent disregard for the rights of others, the public, and Plaintiffs for which the law

  19   would allow, and for which Plaintiffs will seek at the appropriate time under governing law, the

  20   imposition of exemplary damages, in that Defendants’ conduct, including the failure to comply
  21   with the applicable federal standards: was specifically intended to cause substantial injury to

  22   Plaintiffs; or when viewed objectively from Defendants’ standpoint at the time of the conduct,

  23   involved an extreme degree of risk, considering the probability and magnitude of the potential

  24   harm to others, and Defendants were actually, subjectively aware of the risk involved, but

  25   nevertheless proceeded with conscious indifference to the rights, safety, or welfare of others; or

  26   included a material representation that was false, with Defendants knowing that it was false or
  27   with reckless disregard as to its truth and as a perspective assertion, with the intent that the

  28   representation would be acted on by Plaintiffs.
                                                         36
                     JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 37 of 39 Page ID #:476



   1           230.    Plaintiffs therefore will seek to assert claims for exemplary damages at the

   2   appropriate time under governing law in an amount within the jurisdictional limits of the Court.

   3    COUNT XIV: DISCOVERY RULE, TOLLING AND FRAUDULENT CONCEALMENT

   4           231.    Plaintiffs incorporate by reference each and every paragraph of this Complaint as

   5   if fully set forth herein.

   6           232.    Plaintiffs assert all applicable state statutory and common law rights and theories

   7   related to tolling or extension of any applicable statute of limitations, including equitable tolling,

   8   class action tolling, delayed discovery, discovery rule, and fraudulent concealment.

   9           233.    Plaintiffs plead that discovery rule should be applied to toll the running of the

  10   statute of limitations until Plaintiffs knew, or through the exercise of reasonable care and

  11   diligence should have known, of facts indicating that Plaintiff Julie Cruz had been injured, the

  12   cause of injury, and the tortious nature of the wrongdoing that caused the injury.

  13           234.    Under appropriate applications of the discovery rule, Plaintiffs’ suit was filed well

  14   within the applicable statutory limitations period.

  15           235.    The running of the statute of limitations in this cause is tolled due to equitable

  16   tolling. Defendants are estopped from asserting a statute of limitations defense due to

  17   Defendants’ fraudulent concealment, through affirmative misrepresentations and omissions, from

  18   Plaintiff and Plaintiff’s physician of the true risks associated with the Gynecare TVT™ Obturator

  19   System and the Restorelle® Y Polypropylene Mesh. As a result of Defendants’ fraudulent

  20   concealment, Plaintiff and Plaintiff’s physician were unaware, and could not have known or have
  21   learned through reasonable diligence that Plaintiffs had been exposed to the risks alleged herein

  22   and that those risks were the direct and proximate result of the wrongful acts and omissions of the

  23   Defendants.

  24                                         PRAYER FOR RELIEF

  25           WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

  26   individually, jointly and severally and request compensatory damages, together with interest,
  27   costs of suit, attorneys’ fees, and all such other relief as the Court deems just and proper as well

  28   as:
                                                         37
                      JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 38 of 39 Page ID #:477



   1             i. Compensatory damages in excess of the minimum jurisdictional amount, including, but

   2   not limited to, compensation for injury, pain, suffering, mental anguish, emotional distress, loss of

   3   enjoyment of life, loss of consortium, and other non-economic damages in an amount to be

   4   determined by the trier of fact in this action:

   5             ii. Economic damages in the form of medical expenses, out-of-pocket expenses, life care

   6   expenses, and other economic damages in an amount to be determined by the trier of fact in this

   7   action;

   8             iii. Attorneys’ fees, expenses, and other costs of this action;

   9             iv. Punitive damages; and

  10             v. Such relief as this Honorable Court deems necessary, just and proper.

  11   PLAINTIFFS DEMAND A TRIAL BY JURY

  12
       DATED: January 9, 2019                       HANSEN, KOHLS, SOMMER & JACOB, LLP
  13

  14
                                                    By: /s/ Daniel V. Kohls
  15                                                   Attorneys for Plaintiffs
                                                       JULIE CRUZ and RAY CRUZ
  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
                                                           38
                      JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
Case 8:18-cv-01539-JVS-JDE Document 46 Filed 01/09/19 Page 39 of 39 Page ID #:478



   1                                    CERTIFIFCATE OF SERVICE

   2          The undersigned counsel for Plaintiffs hereby certifies that a true and correct copy of the
   3   foregoing document was filed with the Court and served electronically through the CM-ECF
   4
       (electronic case filing) system to all counsel of records to those registered to receive Notice of
   5
       Electronic Filing for this case on January 9, 2019.
   6
       Dated: January 9, 2019                        HANSEN, KOHLS, SOMMER & JACOB, LLP
   7

   8

   9                                                 By:     /s/ Daniel V. Kohls
                                                             Daniel V. Kohls
  10                                                         Attorneys for Plaintiffs
                                                             JULIE CRUZ and RAY CRUZ
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
                                                        39
                    JULIE CRUZ AND RAY CRUZ SECOND AMENDED COMPLAINT AND JURY DEMAND
